DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jim Soong on 8/23/2022.  The examiner amended claims 1, 5, 8, 12, 15, 19 and canceled claims 4, 11, 18.

Amended Claim 1
1. A method, comprising:
receiving sensor data acquired continuously by a plurality of sensors deployed on an autonomous driving vehicle, each sensor from the plurality of sensors having a sensor type from a plurality of sensor types, the sensor data providing information about a region surrounding the autonomous driving vehicle;
tracking, based on at least one object detection model residing in the autonomous driving vehicle, (1) one or more items in the region surrounding the autonomous driving vehicle, and (2) one or more features associated with at least one item from the one or more items, based on a first subset of the sensor data, the first subset of the sensor data being acquired by a first subset of at least one sensor from the plurality of sensors, the first subset of at least one sensor being of a first sensor type from the plurality of sensor types, the first subset of the sensor data being in a first modality;
labeling, automatically on-the-fly, the one or more items and the one or more features via cross modality validation of the one or more items and the one or more features based on a second subset of the sensor data in a second modality, the second subset of the sensor data being acquired by a second subset of at least one sensor from the plurality of sensors, the second subset of at least one sensor being of a second sensor type from the plurality of sensor types;
selecting, from the one or more items and after the labeling, a plurality of events of interest based on a mode of local model adaptation, the mode of local model adaptation being at least one of discrepancy based adaptation or reinforcement based adaptation;  
locally adapting, on-the-fly, the at least one object detection model based on at least one event of interest from the plurality of events of interest, the locally adapting including:
selecting, from the labeled one or more items, a first group of labeled items, each labeled item from the first group of labeled items indicating a discrepancy between a label of the labeled one or more items and a state of the one or more items in the region surrounding the autonomous driving vehicle;
selecting, from the labeled one or more items, a second group of labeled items, each labeled item from the second group of labeled items indicating a consistency between a label of the labeled one or more items and a state of the labeled one or more items in the region surrounding the autonomous driving vehicle;
determining an adaptation mode based on a model adaptation configuration; 
modifying the at least one object detection model based on the adaptation mode and at least one of:
the first group of labeled items,
the second group of labeled items, or
the first group of labeled items and the second group of labeled items; and
further comprising labeling the one or more items via cross temporal validation which comprises, for each of the one or more items:
determining an estimated label for that item;
retrieving previously labeled items associated with that item, each of the previously labeled items having an associated previous label from a plurality of previous labels;
assessing consistency between the plurality of previous labels and the estimated label;
if the estimated label is consistent with the plurality of previous labels, assigning the estimated label to that item; and
if the estimated label is inconsistent with the plurality of previous labels:
assigning the estimated label to that item and the previously labeled items if the estimated label is determined to be able to resolve the inconsistency,
assigning the previous labels to that item if the previous labels are able to resolve the inconsistency, and
assigning the estimated label to that item when the inconsistency is not resolved.

Amended Claim 5
5. The method of claim 1, wherein, for each of the one or more items, the estimated label of that item is determined based on a result of cross modality validation with respect to that item.

Amended Claim 8
8. A non-transitory, processor-readable medium storing instructions to cause a processor to:
receive sensor data acquired continuously by a plurality of sensors deployed on an autonomous driving vehicle, each sensor from the plurality of sensors having a sensor type from a plurality of sensor types, the sensor data providing information about a region surrounding the autonomous driving vehicle;
track based on at least one object detection model residing in the autonomous driving vehicle, (1) one or more items in the region surrounding the autonomous driving vehicle, and (2) one or more features associated with at least one item from the one or more items, based on a first subset of the sensor data, the first subset of the sensor data being acquired by a first subset of at least one sensor from the plurality of sensors, the first subset of at least one sensor being of a first sensor type from the plurality of sensor types, the first subset of the sensor data being in a first modality;
label, automatically on-the-fly, the one or more items and the one or more features via cross modality validation of the one or more items and the one or more features based on a second subset of the sensor data in a second modality, the second subset of the sensor data being acquired by a second subset of at least one sensor from the plurality of sensors, the second subset of at least one sensor being of a second sensor type from the plurality of sensor types;
select, from the one or more items and after the labeling, a plurality of events of interest based on a mode of local model adaptation, the mode of local model adaptation being at least one of discrepancy based adaptation or reinforcement based adaptation;  
locally adapt, on-the-fly, the at least one object detection model based on at least one event of interest from the plurality of events of interest, by;
selecting, from the labeled one or more items, a first group of labeled items, each labeled item from the first group of labeled items indicating a discrepancy between a label of the labeled one or more items and a state of the one or more items in the region surrounding the autonomous driving vehicle;
selecting, from the labeled one or more items, a second group of labeled items, each labeled item from the second group of labeled items indicating a consistency between a label of the labeled one or more items and a state of the labeled one or more items in the region surrounding the autonomous driving vehicle;
determining an adaptation mode based on a model adaptation configuration; 
modifying the at least one object detection model based on the adaptation mode and at least one of:
the first group of labeled items,
the second group of labeled items, or
the first group of labeled items and the second group of labeled items; and
wherein the instructions further include instructions to label the one or more items via cross temporal validation which comprises, for each of the one or more items:
determining an estimated label for that item;
retrieving previously labeled items associated with that item, each of the previously labeled items having an associated previous label from a plurality of previous labels;
assessing consistency between the plurality of previous labels and the estimated label;
if the estimated label is consistent with the plurality of previous labels, assigning the estimated label to that item; and
if the estimated label is inconsistent with the plurality of previous labels:
assigning the estimated label to that item and the previously labeled items if the estimated label is determined to be able to resolve the inconsistency,
assigning the previous labels to that item if the previous labels are able to resolve the inconsistency, and
assigning the estimated label to that item when the inconsistency is not resolved.
Amended Claim 12
12. The non-transitory, processor-readable medium of claim 8, wherein, for each of the one or more items, the determining the estimated label of that item-is based on a result of cross modality validation with respect to that item.

Amended Claim 15
15. A system, comprising:
one or more sensor data receivers configured to receive sensor data acquired continuously by a plurality of sensors deployed on an autonomous driving vehicle, each sensor from the plurality of sensors having a sensor type from a plurality of sensor types, the sensor data providing information about a region surrounding the autonomous driving vehicle;
an object detection and tracking unit configured to track, based on at least one object detection model residing in the autonomous driving vehicle, (1) one or more items in the region surrounding the autonomous driving vehicle, and (2) one or more features associated with at least one item from the one or more items, based on a first subset of the sensor data, the first subset of the sensor data being acquired by a first subset of at least one sensor from the plurality of sensors, the first subset of at least one sensor being of a first sensor type from the plurality of sensor types, the first subset of the sensor data being in a first modality;
an on-the-fly data labeling unit configured to label, automatically on-the-fly, the one or more items and the one or more features via cross modality validation of the one or more items and the one or more features based on a second subset of the sensor data in a second modality, 
the second subset of the sensor data being acquired by a second subset of at least one sensor from the plurality of sensors, the second subset of at least one sensor being of a second sensor type
from the plurality of sensor types;
an event of interest selector configured to select, from the one or more items and after the labeling, a plurality of events of interest based on a mode of local model adaptation, the mode of local model adaptation being at least one of discrepancy based adaptation or reinforcement based adaptation; 
a local model adaptation unit configured to locally adapt, on-the-fly, the at least one object detection model based on at least one event of interest from the plurality of events of interest, the local model adaptation unit including:
a local model adaptation data selector configured to:
select, from the labeled one or more items, a first group of labeled items, each labeled item from the first group of labeled items indicating a discrepancy between a label of the labeled one or more items and a state of the one or more items in the region surrounding the autonomous driving vehicle, and
select, from the labeled one or more items, a second group of labeled items, each labeled item from the second group of labeled items indicating a consistency between a label of the labeled one or more items and a state of the labeled one or more items in the region surrounding the autonomous driving vehicle;
a local model adaptation controller configured to determine an adaptation mode based on a model adaptation configuration; 
at least one of:
a discrepancy based model adaptation unit configured to modify the at least one object detection model based on the first group of labeled items; or
a reinforcement based model adaptation unit configured to modify the at least one object detection model based on the second group of labeled items; and  
wherein the on-the-fly data labeling unit further comprises a cross temporal validation unit configured to perform, for each of the one or more items:
obtaining an estimated label for that item, the estimated label identified based on a level of confidence in tracking that item; 
retrieving previously labeled items associated with the item, each of the previously labeled items having an associated previous label from a plurality of previous labels;
assessing consistency between the plurality of previous labels and the estimated label;
if the estimated label is consistent with the plurality of previous labels, assigning the estimated label to that item; and
if the estimated label is inconsistent with the plurality of previous labels: 
assigning the estimated label to that item and the previously labeled items if the estimated label is determined to be able to resolve the inconsistency,
assigning the previous labels to that item if the previous labels are able to resolve the inconsistency, and
assigning the estimated label to that item when the inconsistency is not resolved.

Amended Claim 19
19. The system of claim 15, wherein, for each of the one or more items, the estimated label of that item is determined based on a result of cross modality validation with respect to that item.


Allowable Subject Matter
Claims 1-3, 5, 7-10, 12, 14-17, 19, 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention pertains to varying embodiments to providing information about a region surrounding an autonomous driving vehicle.  The following is an examiner's statement of reasons for allowance: The present invention is directed towards providing information about a region surrounding an autonomous driving vehicle by locally adapting, on-the-fly, the at least one object detection model based on at least one event of interest from the plurality of events of interest.
The closest prior art, Mercep et al. (US 2018/0314921), Levinson et al. (US 9,612,123), and Pollach et al. (US 2018/0067490) are related systems.
The Mercep system teaches receiving sensor data acquired continuously by a plurality of sensors deployed on an autonomous driving vehicle, each sensor from the plurality of sensors having a sensor type from a plurality of sensor types, the sensor data providing information about a region surrounding the autonomous driving vehicle (see abstract, figure 2B, para. 0023, 0044, 0055); tracking, based on at least one object detection model residing in the autonomous driving vehicle, (1) one or more items in the region surrounding the autonomous driving vehicle, and (2) one or more features associated with at least one item from the one or more items, based on a first subset of the sensor data (see figure 2B, para. 0023, 0044-0045), the first subset of the sensor data being acquired by a first subset of at least one sensor from the plurality of sensors, the first subset of at least one sensor being of a first sensor type from the plurality of sensor types, the first subset of the sensor data being in a first modality (see abstract, figure 2B, para. 0023, 0044, 0087); labeling, automatically on-the-fly, the one or more items and the one or more features via cross modality validation of the one or more items and the one or more features based on a second subset of the sensor data in a second modality, the second subset of the sensor data being acquired by a second subset of at least one sensor from the plurality of sensors, the second subset of at least one sensor being of a second sensor type from the plurality of sensor types (see abstract, figure 2B, para. 0023, 0044); selecting, from the one or more items and after the labeling, a plurality of events of interest based on a mode of local model adaptation, the mode of local model adaptation being at least one of discrepancy based adaptation or reinforcement based adaptation (see para. 0087, 0107-0108). 
The Levinson system teaches receiving the sensor data providing information about a region surrounding the autonomous driving vehicle (see figure 3A, figure 7, col. 8 lines 38-53); tracking, based on at least one model, at least one item in the region surrounding the autonomous driving vehicle based on a first subset of the sensor data in a first modality (see col. 29 lines 5-20), the first subset of the sensor data being acquired by a first set of at least one sensor from the plurality of sensors (see col. 14 lines 51-61, col. 40 lines 41-56).
The Pollach system teaches locally adapting, on-the-fly, the at least one object detection model based on at least one event of interest from the plurality of events of interest (see figure 3, para. 0045).
However, Mercep, Levinson, and Pollach fail to address:
“tracking, based on at least one object detection model residing in the autonomous driving vehicle, (1) one or more items in the region surrounding the autonomous driving vehicle, and (2) one or more features associated with at least one item from the one or more items, based on a first subset of the sensor data, the first subset of the sensor data being acquired by a first subset of at least one sensor from the plurality of sensors, the first subset of at least one sensor being of a first sensor type from the plurality of sensor types, the first subset of the sensor data being in a first modality;
labeling, automatically on-the-fly, the one or more items and the one or more features via cross modality validation of the one or more items and the one or more features based on a second subset of the sensor data in a second modality, the second subset of the sensor data being acquired by a second subset of at least one sensor from the plurality of sensors, the second subset of at least one sensor being of a second sensor type from the plurality of sensor types;
selecting, from the one or more items and after the labeling, a plurality of events of interest based on a mode of local model adaptation, the mode of local model adaptation being at least one of discrepancy based adaptation or reinforcement based adaptation;  
locally adapting, on-the-fly, the at least one object detection model based on at least one event of interest from the plurality of events of interest, the locally adapting including:
selecting, from the labeled one or more items, a first group of labeled items, each labeled item from the first group of labeled items indicating a discrepancy between a label of the labeled one or more items and a state of the one or more items in the region surrounding the autonomous driving vehicle;
selecting, from the labeled one or more items, a second group of labeled items, each labeled item from the second group of labeled items indicating a consistency between a label of the labeled one or more items and a state of the labeled one or more items in the region surrounding the autonomous driving vehicle;
determining an adaptation mode based on a model adaptation configuration; 
modifying the at least one object detection model based on the adaptation mode and at least one of:
the first group of labeled items,
the second group of labeled items, or
the first group of labeled items and the second group of labeled items; and
further comprising labeling the one or more items via cross temporal validation which comprises, for each of the one or more items:
determining an estimated label for that item;
retrieving previously labeled items associated with that item, each of the previously labeled items having an associated previous label from a plurality of previous labels;
assessing consistency between the plurality of previous labels and the estimated label;
if the estimated label is consistent with the plurality of previous labels, assigning the estimated label to that item; and
if the estimated label is inconsistent with the plurality of previous labels:
assigning the estimated label to that item and the previously labeled items if the estimated label is determined to be able to resolve the inconsistency,
assigning the previous labels to that item if the previous labels are able to resolve the inconsistency, and
assigning the estimated label to that item when the inconsistency is not resolved.”
These distinct features are in each independent claim and renders them allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663